DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Information Disclosure Statement
The information disclosure statement (IDS) submitted on May 20, 2021 has been considered by the examiner.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 30-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-4 and 6-12 of U.S. Patent No. 10,478,487. Although the claims at issue are not identical, they are not patentably distinct from each other because claim 1 of ‘487 is drawn to a method of herd management, comprising administering to each member in said herd the immunogenic composition wherein said composition comprises: 
a) antigen component comprising between about 8 μg and 10 μg of FMD (Foot-and-Mouth Disease) virus composition per dose, anticipating the quantity of FMD antigen of instant claims 30-32, 34-36, 38-40, and 48-50; 
b) an emulsion containing an oil; 
c) 75-200 μg of a CpG-containing immunostimulatory oligonucleotide per dose; 
d) 75-200 mg of a polycationic carrier per dose, and wherein further, upon suspected contact with FMD infection, the vaccinated members of said herd are not slaughtered, 
anticipating the method and the components of instant claim 30.
Claim 2 of ‘487 anticipates the FMD antigen, additional component b) through d), and the requirement that the vaccinated members of said herd are quarantined for 0-30 days, as required by instant claim 31.
Claim 3 of ‘487 anticipates the FMD antigen, additional component b) through d), and the requirement that the vaccinated members of said herd are moved beyond the infected premises quarantined for 0-30 days, as required by instant claim 32.
Claim 4 of ‘487 requires that the vaccinated members of the herd are not slaughtered and are quarantined for 0-30 days, as required by instant claim 33.
Claim 6 of ‘487 requires that the polycationic polymer is diethylaminoethyl (DEAE) Dextran, anticipating instant claims 37 and 45.
Claim 7 of ‘487 requires that the immunostimulatory oligonucleotide comprises CpG, anticipating instant claims 41 and 46.
Claim 8 of ‘487 requires that the immunostimulatory oligonucleotide comprises at least 15 contiguous nucleotides of SEQ ID NO: 8, anticipating instant claims 42 and 47.
Claims 9-11 of ‘487 requires that the oil within the FMD virus composition is a light mineral oil, as required by instant claim 43.
Claim 12 of ‘487 requires that the oily phase comprises 50.01%-55% v/v of the composition, anticipating instant claims 44.
Claims 30-42 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3, 5-10, 13, and 15-18 of U.S. Patent No. 10,967,058. Although the claims at issue are not identical, they are not patentably distinct from each other. Claims 16 and 18 of ‘058 is drawn to a method of preventing FMD in a mammal by administering 0.5-20µg of an FMD antigen (claims 1 and 17 of ‘058), as required by instant claims 30-32, 34-36, and 38-40; an emulsion containing an oil; an immunostimulatory oligonucleotide; and 6-200 mg (recited in claim 15 of ‘058) of DEAE, as required by instant claims 30-32, 37, and 45. Claims 2 and 8 of ‘058 requires that the immunostimulatory oligonucleotide comprises 6-200 µg of CpG, as required by claims 30-32, 41 and 46. Claims 3, 6, and 15 of ‘058 require that the immunostimulatory oligonucleotide comprises at least 15 contiguous nucleotides of SEQ ID NO: 8, as required by instant claim 42.
Though ‘058 does not mention not slaughtering, quarantining, or removing herd members suspected of FMD contact, as required by instant claims 30-33, it would have been prima facie obvious to one of ordinary skill in the art to manage vaccinated herd members as claimed, after vaccination with the composition of ‘058, to conserve as many herd members as possible. 
Claims 43-50 are rejected on the ground of nonstatutory double patenting as being unpatentable over 1-3, 5-10, 13, and 15-18 of U.S. Patent No. 10,967,058 in view of Dominowski et al. (USPgPub 2005/0220814). 
See the claims of ‘058. The claims of ‘058 do not mention light mineral oil, as required by instant claim 43. 
Dominowski et al. teach incorporating light mineral oil into a vaccine comprising FMDV, see paragraphs [0057, 0078, 0085, 0092, and 0097].
One of ordinary skill in the art prior to the effective filing date would have been motivated to have incorporated the light mineral oil of ‘058 due to the lower specific gravity, see paragraph [0057] of Dominowski et al. 
Claims 16 and 18 of ‘058 is drawn to a method of preventing FMD in a mammal by administering 0.5-20µg of an FMD antigen (claims 1 and 17 of ‘058), as required by instant claims 48-50; an emulsion containing an oil; an immunostimulatory oligonucleotide; and 6-200 mg (recited in claim 15 of ‘058) of DEAE, as required by instant claim 45. Claim 5 of ‘058 states that the oily phase comprises 50.01-55%v/v, as required by instant claim 44. Claims 2 and 8 of ‘058 require that the immunostimulatory oligonucleotide comprises 6-200 µg of CpG, as required by claim 46. Claims 3, 6, and 15 of ‘058 require that the immunostimulatory oligonucleotide comprises at least 15 contiguous nucleotides of SEQ ID NO: 8, as required by instant claim 47.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHANON A FOLEY whose telephone number is (571)272-0898. The examiner can normally be reached M-F, generally 5:30 AM-5 PM, flexible.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. 
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Janet L Andres can be reached on 571-272-0867. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/Shanon A. Foley/            Primary Examiner, Art Unit 1648